Citation Nr: 1341602	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  07-33 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), generalized anxiety disorder (GAD), and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran had active military service from February 1970 to February 1974 and from April 1974 to June 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. By that rating action, the RO, in part, denied service connection for PTSD (to include a sleep disorder, flashbacks, no energy, and a sleep disorder). The Veteran appealed the RO's June 2006 rating action to the Board.  The claim was previously remanded by the Board in April 2011.

The Board notes that during the course of the appeal, the Veteran changed representatives.  He was previously represented by American Legion; since June 2007, he has been represented by Disabled American Veterans.  

Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD more broadly to include entitlement to service connection for an acquired psychiatric disorder, to include PTSD, GAD and depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In December 2008, the Veteran failed to appear for a hearing before a Veterans Law Judge at the Columbia, South Carolina RO (i.e., Travel Board hearing). Thus, his hearing request is considered withdrawn. 38 C.F.R. § 20.704(e) (2013). 

The Board further notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated September 2013 and VA medical records from October 2000 to March 2012 and from July 2010 to January 2013.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2012, VA provided the Veteran with an examination regarding his claim for service connection for an acquired psychiatric disorder.  The examiner determined that the Veteran did not have a current diagnosis of any mental disorder conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.  However, an October 2006 VA medical record shows a diagnosis of GAD; a January 2007 VA medical record shows a diagnosis of PTSD; and a March 2009 VA medical record shows a diagnosis of depressive disorder not otherwise specified.  For VA purposes, a "current disability" includes any disorder shown at any time during the appeal period.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Because VA received the Veteran's claim for service connection on March 21, 2006, these diagnoses were within the appeal period; however, the March 2012 examiner did not address them.  Thus, an addendum opinion is required.  

Moreover, in a May 2011 statement, the Veteran described an in-service incident where he witnessed a policeman suffer a heart attack and possibly die.  In a January 2007 statement, the Veteran also described an experience where he heard a Turkish guard get shot and killed.  If the Veteran can provide more detailed information regarding these events, further attempts should be made to verify them as in-service stressors. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his acquired psychiatric disorder, to include PTSD, GAD and/or depression, that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO/AMC should then obtain these records and associate them with the claims folder. 

2. Contemporaneously with its effort above, the RO/AMC should also afford the Veteran an opportunity to provide any further information to corroborate his claimed stressors. The Veteran is presently advised, and must be readvised by the RO/AMC, that if he desires to present further information, he must provide the specific information such that appropriate research may be conducted by a non-VA Government facility to verify the claimed stressors, including but not limited to the dates of such incidents within a 30-day time frame; locations of such incidents, names, ranks and military organizations (units) of other witnesses, the names, ranks and military organizations (units) and any other relevant information which the Veteran may be aware of to conduct effective research.   

3. After receipt of such information, the RO/AMC should determine if appropriate research must be conducted into the question of whether there is any further information which may be obtained to substantiate any claimed stressors. 

4. The RO/AMC should then forward the entire claims file, to include a copy of this REMAND, to the examiner who prepared the March 2012 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner must indicate that a review of the claims folder was made.  If any additional claimed stressors of record are substantiated, the examiner must be informed of them.  The examiner should address the following:

(a) The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present after March 21, 2006.  If there are different psychiatric disorders, attempt to reconcile the diagnoses.  If certain symptomatology cannot be disassociated from one disorder or another, it should be specified.  

(b) If any diagnosis of a psychiatric disorder is found after March 21, 2006, provide an opinion regarding whether the disorder is at least as likely as not (50 percent or greater) caused by or related to the Veteran's period of active duty.  If, in the examiner's opinion, the October 2006 diagnosis of GAD and/or the March 2009 diagnosis of depression are inaccurate, explain why that is the case.  

(c) The examiner must also address whether the Veteran meets the requirements for a diagnosis of PTSD due to a specific stressor or event during his active service. If so, the examiner must specify the stressor underlying the diagnosis of PTSD. If, in the examiner's opinion, the January 2007 diagnosis of PTSD is inaccurate, explain why that is the case.  

The rationale for all opinions expressed should be fully detailed. 

5. The RO/AMC must ensure that the examination report complies with this remand and the questions presented in the examination request. If the examination report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate, under 38 C.F.R. § 4.2 (2013). 

6.  After completing the requested actions, the claim for service connection for an acquired psychiatric disorder, to include PTSD, GAD and depression should be readjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

